Title: From John Adams to John Rutherford, 3 August 1796
From: Adams, John
To: Rutherford, John



Dear Sir
Sober Hill, in Quincy August 3. 1796

I received, with great Pleasure, your kind letter of the 28th. of June, inclosing Mr Bordleys Notes, on the outline of the 15th. Chapter of the proposed general Report from the Board of Agriculture. Mr Bordleys Observations shew him to the be a Farmer of uncommon intelligence as well as experience. If I should ever have the Courage to send Sir John Sinclair any Remarks on the Report I shall certainly inclose these. Thirty years ago I should have been all alive to such a Correspondence: but thirty years taken from Agriculture and applied to Law and Politics diminish a Mans ardor and destroy his Activity.
You and I, and others like Us, if such there are who retire in Summer to Tranquility and Sobriety (for that is the name of my Hill) without hearing a Dispute upon Politics are the happiest Mortals alive, as long as We can keep out of our minds the thought of the neccessity of returning to Cares and Perplexities in the Winter.
I own I have another unpleasant Reflection which occurs to me very often, viz; that We are no longer to meet an Elsworth a King a Strong or a Cabot to share our toils and diminish our anxieties. We shall have good Men however in their Plans.
The Political Atmosphere has been more Serene this summer than ever I knew it. After a storm generally comes a Calm—I have not heard a Gale nor a Breeze. Long may the quiet last: that you and I may have Leisure to pursue our favorite Amusements Studies and Experiments.
I shall always be happy to hear of your Welfare and to share in your discources in Agriculture or in Politics or any other Science literature or scene of life, being with great and / sincere Esteem your Friend and / humble Servant
John Adams